DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 10 June 2022, Claim(s) 1 and 8 are amended; Claim(s) 8 is withdrawn; and Claim(s) 3 and 4 are cancelled.  The currently pending claims are Claims 1, 2, and 5-8.  
	Based on applicants’ remarks and amendments (e.g. the G/D ratio and fiber density), the rejections based on Wu or Mukai are withdrawn.  However, they are not found persuasive regarding the Otto and the rejections are maintained.  Further, new grounds of rejections are provided necessitated by the amendments.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Otto.
Claims 1, 2 and 5: Otto discloses a CNT fiber with a diameter/thickness range of 15-35 microns, a G/D ratio greater than 10 (¶25), a density of 0.3-2.2 g/cm3 (¶79) and a resistivity lower than 120 microOhm*cm – which meets the claimed conductivity range (abs, ¶16-32, Figs 1 and 2 with accompanying text and examples). See also the examples for specific values. Further, Otto discloses the enhancement of the fibers based on the purity, cross-section and the roundness via the optimization of the type of CNT, the processing of the CNTs, the  injection and the alignment (¶24-35, 50, 58, 82 and examples). The Otto reference discloses the claimed invention but does not explicitly disclose the claimed ranges and/or proportions. Given that the Otto reference discloses optimizing known variables to achieve the claimed parameters, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed parameters via routine optimization as motivated by Otto to achieve a fiber with low resistivity and high tensile strength. 
Claims 6 and 7: Otto discloses various end-products such as wires and filaments (¶17).
Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rikihisa.
Claims 1, 2 and 5: Rikihisa discloses an aggregated CNT thread with a diameter of 10 μm or more, preferably 30 μm or more and 1 cm or less, a G/D ratio greater than 30, a density of 0.5 g/cm3 and an electric conductivity of 50 S/cm (abs, ¶15, 28, 42-47, Figs 1 and 4 with accompanying text). See also the examples for specific values. Further, Rikihisa discloses the enhancement of the fibers based on the quality, conductivity and heat resistance via the optimization of the type of CNT, the processing of the CNTs, the  injection and the experimental variables (¶42, 80 and examples). The Rikihisa reference discloses the claimed invention but does not explicitly disclose the claimed ranges and/or proportions. Given that the Rikihisa reference discloses optimizing known variables to achieve the claimed parameters, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed parameters via routine optimization as motivated by Rikihisa to achieve the gain benefit of improved quality, conductivity and heat resistance. 
Claims 6 and 7: Otto discloses various end-products such as wires and filaments (Figs 1 and 4 with accompanying text).
Response to Arguments
Applicant’s arguments, see pp 4 and 5, filed 10 June 2022, with respect to the Wu and Mukai have been fully considered and are persuasive.  The rejections based on Wu and Mukai have been mooted and withdrawn. 
Applicant's arguments filed 10 June 2022 regarding Otto have been fully considered but they are not persuasive:
Applicant argues that Otto discloses a G/D ratio of 17 and that the experimental conditions applied by Otto would inevitably lead to a G/D ratio much lower than 30 (pp 5).
The examiner respectfully disagrees and notes that Otto disclose (a) a G/D ratio greater than 10, (b) is cognizant that the G/D ratio is a measure of the quality of the carbon nanotubes and (c) is motivated to achieve a quality CNT fiber (abs and ¶24). Applicant argues that the treatment of Ott inevitably leads away from a G/D higher than 30; however, applicant has merely provided arguments without providing any evidence that the lower G/D ratio is inevitable.  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.
Conclusion
Further, applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764